DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	Reference Lu US 20080122114 does not anticipate or renders obvious the claimed invention:
A device having a redistribution circuit structure, disposed on and electrically connected to the at least one semiconductor device, wherein the at least one semiconductor device is located between the redistribution circuit structure and the bonding layer, wherein a sidewall of the bonding layer is aligned with a sidewall of the semiconductor substrate and a sidewall of the redistribution circuit structure.
Lu shows in fig.3D, a method for manufacturing a semiconductor component, comprising: providing a first semiconductor carrier (200a); forming a bonding layer 220 (Para 0028) on the first semiconductor carrier (200a, 50a will be bonded to 250, therefore 220 via fusion bonding will serve as the bonding layer) on the first semiconductor carrier; fusion bonding (0028) the second semiconductor carrier (250a,395), to the first semiconductor carrier through the bonding layer 
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1-20 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813